DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 25, 2021 has been entered.
Response to Amendment
The following office action is in response to the applicant’s supplemental amendment filed on September 16, 2021.
Applicant’s new claim, claim 13, has been acknowledged.
Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to Japanese Patent Application No. 2017-146004, filed on July 28, 2017 acknowledged. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially do not have space" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The claim recites the limitation of "substantially do not have space" which is indefinite because it is not clear to what degree of space between the beams is accepted as "substantially do not have space". Most pertinent part of the present specification states “The acoustic lens 220 includes a shape so that the plurality of ultrasound beams Ba, Bb, Bc transmitted and received with the transducers VA, VB, VC in each row are formed exclusive from each other and without spaces up to the first predetermined depth” [0102].  This does not define the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention and determine to what degree of space is accepted as "substantially do not have space".  For examination purposes the limitation will be interpreted as “do not have space”.
The dependent claims are also being rejected due their dependency.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 claims the shape of the acoustic lens guides the ultrasound beams so that there is no overlapping or space between the beams until the first predetermined depth.  This claim does not further limit the subject matter of independent claim 1 as claim 1 is directed toward a lens having a shape that guides the ultrasound beams so that the beams are excluded from one another and have no space between each other up to a first predetermined depth.  The beams being excluded from one another would mean there is no overlapping between the beams.  
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nishigaki et al. (US 20160058427), and further in view of Towfiq et al. (US 20090043206 A1).
Regarding Claim 1, Nishigaki et al. hereinafter Nishigaki discloses an ultrasound probe (Abstract) comprising:
a plurality of transducers which transmit and receive ultrasound (Para [0013] – “a plurality of transducers which are arrayed in at least a predetermined first direction and which transmit ultrasound to a subject to receive a reflected wave”) arranged in a plurality of rows in a long axis direction, the rows aligned in a short axis direction (Fig. 3, 4a, and 4b);
an acoustic lens through which the ultrasound passes (Fig.11 – 22, Fig.12a – 222a, 222b, 222c, Fig.13a – 223a, 223b, 223c); and
a switching element which switches on and off of input of a driving signal to each row of the transducers and output of a receiving signal (Abstract – “A switching element turns off transmission and reception of the ultrasound of some of the plurality of transducers arrayed in the first direction”, Fig.4A, Fig.4B, Fig.12A, Fig.13A – 230a, 230b, 230c).
Although it is believed that Nishigaki still teaches the last limitation of claim 1 as interpreted by the office in the final office action mailed 2/26/2021.
Conversely if one argues that in an interpretation Nishigaki may not teach the specific of the acoustic lens has a shape which guides a plurality of ultrasound beams transmitted and received with each row of transducers so that the plurality of ultrasound beams are excluded from one another up to a first predetermined depth and substantially do not have space between each other up to the first predetermined depth.
Towfiq et al. (which was cited in the pertinent prior art section of the previous office actions) hereinafter Towfiq discloses the acoustic lens has a shape which guides a plurality of ultrasound beams transmitted and received with each row of transducers so that the plurality of ultrasound beams are excluded from one another up to a first predetermined depth and substantially do not have space between each other up to the first predetermined depth (Fig. 8E reproduced below discloses a lens 80 having a shape that guides the plurality of beams of each row of transducers to be excluded from one another up to the first predetermined depth as shown in Fig. 8E and do not have space between each other up to first predetermined depth, the beams have focal points therefore the beams are focused where the beams curve inward therefore the beams would be excluded up to a first predetermined depth which can be any depth under broadest reasonable interpretation).

    PNG
    media_image1.png
    282
    409
    media_image1.png
    Greyscale

Nishigaki and Towfiq are both analogous arts considering they are both in the field of ultrasound arrays with lenses to provide multiple focal distances.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishigaki to incorporate the lens shape of Towfiq to achieve the same results. One would have motivation to combine because the “lens improves the ability to focus the transducer array at desired locations along the path of the beam as the array's elevational aperture varies” (Para [0073])
Regarding Claim 5, Nishigaki and Towfiq disclose all the elements of the claimed invention as cited in claim 1.
Nishigaki further discloses an ultrasound diagnostic apparatus (Abstract) comprising:
the ultrasound probe according to claim 1 (cited above);
a transmitter which outputs a driving signal to each row of transducers in the ultrasound probe through switching of the switching element (Fig.2 – transmission driver 12 outputs a pulse signal to the transmission/reception switcher 14 which is connected to the probe elements including the switching element 230);
a receiver which obtains a receiving signal corresponding to each row of transducers from the ultrasound probe through the switching of the switching element (Fig.2 – the probe elements including the switching element 230 is connected to the transmitting/receiving switch 14 where the received signals are then sent to the receiving processor 13);
a first hardware processor which generates ultrasound image data corresponding to each row from the receiving signal corresponding to each row (Fig.2 – image generator 15, Para[0065] – “The image generator 15 generates frame image (diagnostic image) data of B mode-display showing two dimensional structure in a cross-section including a transmitting direction (depth direction of subject) of the signal with the brightness signal according to the strength of the signal and a scanning direction (second direction) of the ultrasound transmitted by the ultrasound probe 2…The image generator 15 can include a CPU or a RAM dedicated to be used for generating the above images.”), and generates composite image data combining the plurality of generated ultrasound image data (Para [0104] – “preferable diagnostic images can be generated by setting the number of transducer lines which perform transmission and reception of the ultrasound at once to be larger” therefore image data from each transducer in each row is combined to form a better images.)
Regarding Claim 6, Nishigaki and Towfiq disclose all the elements of the claimed invention as cited in claims 1 and 5.
Nishigaki further discloses a second hardware processor which displays the composite image data on the display (Fig.2 – Image processor 16 which sends information to output display 19, (Para [0071] – “The output display 19 generates a control signal output from the CPU 15, and a driving signal of the display screen (each display pixel) according to the image data generated in the image processor 16”).
Regarding Claim 7, Nishigaki and Towfiq disclose all the elements of the claimed invention as cited in claims 1 and 5.
the first hardware processor (Para [0065] – “The image generator 15 can include a CPU or a RAM dedicated to be used for generating the above images”) extracts a partial image of a target from the plurality of ultrasound image data (Para [0108] – “original cross-sectional image”), uses a separate distinguishable expression for each row in the extracted partial image (Para [0108] , Fig.8C – “the outer frame is displayed in the region We and the direction of the deflection to discriminate which side of the original cross-sectional image is changed is displayed”), and combines one of the plurality of ultrasound image data with the partial image (Para [0108] and Fig.8C - region We with changed cross-section for side of the original cross-sectional image to be displayed) including the separate distinguishable expression for each row to generate composite image data (Para [0108] and Fig.8C – “Such display for discrimination can be simply a character or an index displayed in or around the region We, or the color of the type of line of the outer frame of the region We can be changed”).
Regarding Claim 8, Nishigaki and Towfiq disclose all the elements of the claimed invention as cited in claim 1, 5, and 7.
Nishigaki further discloses the expression is at least any one among displayed color (Para [0108] – “Such display for discrimination can be simply a character or an index displayed in or around the region We, or the color of the type of line of the outer frame of the region We can be changed”), saturation, brightness, and flashing (Para [0108] – “Alternatively, the display of the region We can be displayed blinking”).
Regarding Claim 9, Nishigaki and Towfiq disclose all the elements of the claimed invention as cited in claim 1.
Conversely Nishigaki does not teach the transducers are positioned so that there is no overlapping portion or space between the ultrasound beams until the first predetermined depth in the depth direction
the transducers are positioned so that there is no overlapping portion or space between the ultrasound beams until the first predetermined depth in the depth direction (Fig. 8E reproduced above discloses a lens 80 having a shape that guides the plurality of beams of each row of transducers to be excluded from one another and therefore no overlapping up to the first predetermined depth as shown in Fig. 8E and do not have space between each other up to first predetermined depth, the beams have focal points therefore the beams are focused where the beams curve inward therefore the beams would be excluded up to a first predetermined depth which can be any depth under broadest reasonable interpretation).
Nishigaki and Towfiq are both analogous arts considering they are both in the field of ultrasound arrays with lenses to provide multiple focal distances.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishigaki to incorporate the lens shape of Towfiq to achieve the same results. One would have motivation to combine because the “lens improves the ability to focus the transducer array at desired locations along the path of the beam as the array's elevational aperture varies” (Para [0073]).
Regarding Claim 10, Nishigaki and Towfiq disclose all the elements of the claimed invention as cited in claim 1.
Nishigaki further discloses the each row of transducers includes a central transducer (Fig. 3 – 210b) and side transducers on opposing sides of the central transducer (Fig. 3 – 210a and 210c) in the short axis direction (Fig. 3), the central transducer having a higher directivity peak than that of the side transducers (Fig.3 central transducer is wider than the side transducers therefore it can be assumed that the height of the directivity peak of the side transducers are lower compared to the central transducer as beam height is defined with the transducer elevation size therefore the smaller the elevation the .
Regarding Claim 13, Nishigaki and Towfiq disclose all the elements of the claimed invention as cited in claim 1.
Claim 13 mirrors the last limitation of claim 1 and although it is believed that Nishigaki still teaches the last limitation of claim 1 as interpreted by the office in the final office action mailed 2/26/2021.
Conversely if one argues that in an interpretation Nishigaki may not teach the specific of wherein the shape of the acoustic lens guides the plurality of ultrasound beams so that there is no overlapping portion or space until the first predetermined depth between the ultrasound beams.
Towfiq et al. (which was cited in the pertinent prior art section of the previous office actions) hereinafter Towfiq discloses wherein the shape of the acoustic lens guides the plurality of ultrasound beams so that there is no overlapping portion or space until the first predetermined depth between the ultrasound beams (Fig. 8E reproduced above discloses a lens 80 having a shape that guides the plurality of beams of each row of transducers to be excluded from one another up to the first predetermined depth as shown in Fig. 8E and do not have space between each other up to first predetermined depth, the beams have focal points therefore the beams are focused where the beams curve inward therefore the beams would be excluded up to a first predetermined depth which can be any depth under broadest reasonable interpretation).
Nishigaki and Towfiq are both analogous arts considering they are both in the field of ultrasound arrays with lenses to provide multiple focal distances.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishigaki to incorporate the lens shape of Towfiq to achieve the same results. One would have motivation to combine because the “lens improves the ability to focus the .
Claims 3, 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nishigaki et al. (US 20160058427) and Towfiq et al. (US 20090043206 A1) as applied to claim 1 above, and further in view of Nikolov et al. (US 20150245812).
Regarding Claim 3, Nishigaki and Towfiq disclose all the elements of the claimed invention as cited in claim 1.
Conversely Nishigaki does not teach wherein, the acoustic lens includes a lens corresponding to each row of transducers, and 
the lens corresponding to a row of transducers other than a center in the short axis direction has an aspherical shape which guides an ultrasound beam to be deflected toward an ultrasound beam passing a lens corresponding to the row of transducers at a center in the short axis direction.
However Nikolov et al. hereinafter Nikolov discloses wherein, the acoustic lens includes a lens corresponding to each row of transducers (Fig. 5 reproduced below shows a lens (502, 402) for each row of transducers), and 

    PNG
    media_image2.png
    289
    343
    media_image2.png
    Greyscale

the lens corresponding to a row of transducers other than a center in the short axis direction has an aspherical shape which guides an ultrasound beam to be deflected toward an ultrasound beam passing a lens corresponding to the row of transducers at a center in the short axis direction (Fig. 5 shows the lens for each row of transducers where the center lens is a spherical lens and the lenses surrounding the center are aspherical [the lens appears to become flatter towards the outer edge], Fig. 5 also shows the focal point of the beams).
Nishigaki and Nikolov are both analogous arts considering they are both in the field of multi focal lenses for ultrasound imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishigaki to incorporate the multiple lenses of Nikolov to achieve the same results. One would have motivation to combine because “allows for achieving elevation focusing with a lower number of channels relative to a multi-rowed rectangular footprint and/or creating a narrow beam in elevation direction both close to and far from the transducer array” (Para [0047]).
Regarding Claim 4, Nishigaki and Towfiq disclose all the elements of the claimed invention as cited in claims 1 and 3.
Conversely Nishigaki does not teach the lens corresponding to the row of transducers other than the center in the short axis direction has a curvature to focus to the center in the short axis direction at a second predetermined depth which is deeper than the first predetermined depth
However Nikolov discloses the lens corresponding to the row of transducers other than the center in the short axis direction has a curvature to focus to the center in the short axis direction at a second predetermined depth which is deeper than the first predetermined depth (Fig. 5 reproduced above shows the focal distance of lenses 402 and 502, the focal distance for the outer transducers/lenses is at a second predetermined distance (504) deeper than the first (404))

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishigaki to incorporate the multiple lenses of Nikolov to achieve the same results. One would have motivation to combine because “allows for achieving elevation focusing with a lower number of channels relative to a multi-rowed rectangular footprint and/or creating a narrow beam in elevation direction both close to and far from the transducer array” (Para [0047]).
Regarding Claim 12, Nishigaki and Towfiq disclose all the elements of the claimed invention as cited in claims 1 and 3. 
Conversely Nishigaki does not teach wherein each lens corresponding to one of the rows of transducers other than the center in the short axis direction has an aspherical shape each formed from different short axis lenses.
However Nikolove discloses wherein each lens corresponding to one of the rows of transducers other than the center in the short axis direction has an aspherical shape each formed from different short axis lenses (Fig. 5 reproduced above shows separate lenses for each transducer and also shows that the center lens is a spherical lens and the lenses surrounding the center are aspherical [the lens appears to become flatter towards the outer edge], Fig. 5 also shows the focal point of the beams).
Nishigaki and Nikolov are both analogous arts considering they are both in the field of multi focal lenses for ultrasound imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishigaki to incorporate the multiple lenses of Nikolov to achieve the same results. One would have motivation to combine because “allows for achieving elevation focusing with a lower number of channels relative to a multi-rowed rectangular footprint .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nishigaki et al. (US 20160058427) and Towfiq et al. (US 20090043206 A1) as applied to claim 1 above, and further in view of Kim et al. (US 20100256488).
Regarding Claim 11, Nishigaki and Towfiq disclose all the elements of the claimed invention as cited in claim 1. 
Conversely Nishigaki does not teach wherein the first predetermined depth occurs at a depth where adjacent ones of the plurality of ultrasound beams become the same level which is -6[dB] to -12[dB] from a peak of the transmitting ultrasound beam.
However Towfiq discloses where adjacent ones of the plurality of ultrasound beams become the same level (Fig. 8E reproduced above discloses a lens 80 having a shape that guides the plurality of adjacent beams of each row of transducers to be excluded from one another up to the first predetermined depth (the first dot) as shown in Fig. 8E, therefore the plurality of ultrasound beams converge at the same level at the first dot)
Nishigaki and Towfiq are both analogous arts considering they are both in the field of ultrasound arrays with lenses to provide multiple focal distances.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishigaki to incorporate the lens shape of Towfiq to achieve the same results. One would have motivation to combine because the “lens improves the ability to focus the transducer array at desired locations along the path of the beam as the array's elevational aperture varies” (Para [0073]).
Conversely Nishigaki and Towfiq do not teach wherein the first predetermined depth occurs at a depth which is -6[dB] to -12[dB] from a peak of the transmitting ultrasound beam
wherein the first predetermined depth occurs at a depth which is -6[dB] to -12[dB] from a peak of the transmitting ultrasound beam (Para [0075] – “Based on these parameters and a single transmit focus and dynamic receive focusing, Field II simulation software predicts a −6 dB lateral and axial beam width of 200 μm and 50 μm, respectively. The −6 dB depth of focus is 4.8 mm”).
Nishigaki and Kim are both analogous arts considering they are both in the field of ultrasound imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishigaki to incorporate the depth of Kim to achieve the same results. One would have motivation to combine because “the ultrasound that is generated by the ultrasonic transducer array 101 may be able to focus on tissue that is located within 75 millimeters or less from the aperture of the transducer” (Para [0051])

Response to Arguments
Applicant’s arguments, see Remarks pages 5-7, filed on 9/16/2021, with respect to the 35 U.S.C. 102 rejection of claim 1 made in the final office action mailed 2/26/2021 have been fully considered and are not persuasive. Applicant argues:
It is known that an ultrasound beam is three-dimensional and includes a Fresnel zone and a Fraunhofer zone as shown below. This Figure was taken from https://radiologykey.com/the- ultrasound-beam/....Nishigaki fails to disclose the above limitations because Nishigaki discloses that the ultrasound beams emitted by outer transducers are directed toward the ultrasound beam emitted by the center transducer so that the beams overlap are not formed to be excluded from each other.”

Applicant then produces markups on Fig. 13B of Nishigaki to show the applicants interpretation of the beams in Fig. 13B.  However as stated in MPEP 2145 “The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re 
Further, the figure provided by the applicant as evidence shows an unfocused beam however Fig. 13B shows focal points of the beam therefore the beams are focused beams which means the beams curve inward.  Additionally the claim states “beams are excluded from one another up to a first predetermined depth”.  Therefore if the beams are focused beams the beams would be excluded from each other up to a first predetermined depth as under broadest reasonable interpretation this depth can be any depth.
Applicant’s arguments, see Remarks pages 7-8, filed on 9/16/2021, with respect to the advisory action mailed 6/23/2021 have been fully considered and are not persuasive. Applicant argues that Towfiq does not show beams from individual transducers and that Towfiq fails to teach or suggest that individual beams from each row of transducers are excluded from one another up to a first predetermined depth.  However because the beams have focus points the beams are focused beams therefore they curve inward where the beams would be excluded from one another up to a first predetermined depth, this depth being any depth as interpreted under broadest reasonable interpretation.  Therefore Claim 1 is rejected under 35 U.S.C. 103 in view of Nishigaki and further in view of Towfiq.
Conclusion

US5967985A – Hayakawa discloses an ultrasound apparatus that adjusts the beam focus to visualize a needle as it increases its depth within a subject.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/R.C.L./Examiner, Art Unit 3793        
/SERKAN AKAR/Primary Examiner, Art Unit 3793